Application by the defendant for a writ of error coram nobis, to vacate a decision and order of this Court dated June 27, 1994, affirming a sentence of the Supreme Court, Westchester County (West, J.), imposed September 15, 1993, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is granted, and the decision and order of this Court dated June 27, 1994, affirming the sentence imposed September 15, 1993, is vacated; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel to prosecute the appeal from the judgment of conviction under Indictment No. 93-00285: Steven Feldman, 1200 Veterans Memorial Highway, Suite 120, Hauppauge, N. Y. 11788; and it is further,
Ordered that the appeal will be heard on the original papers (including a typewritten certified transcript of the stenographic minutes) and on the appellant’s and the respondent’s briefs, which may be in legible typewritten form or in any other legible form authorized by this Court’s rules and which must comply with those rules (22 NYCRR 670.1 et seq.); the parties are directed to file nine copies of their respective briefs and to serve one copy on each other; and it is further,
Ordered that the clerk of the trial court shall furnish one certified transcript of the stenographic minutes of any pretrial hearings, of the plea of guilty or of the trial, and of the imposition of sentence in this action to the appellant’s counsel, without charge (CPL 460.70); assigned counsel is directed to turn over those transcripts to the respondent when counsel serves the appellant’s brief on the respondent; and it is further,
Ordered that, upon service of a copy of this decision and order upon it, the Department of Probation is hereby authorized and directed to provide assigned counsel with a copy of the pre-sentence report prepared in connection with the defendant’s sentencing, including the recommendation sheet and any prior reports on the defendant which are incorporated or referred to in the report; and it is further,
*568Ordered that in the event an issue as to the legality, propriety, or excessiveness of the sentence is raised on appeal, or if assigned counsel cites or relies upon the probation report in a brief or motion in any other way, counsel shall provide a complete copy of such report and any attachments to the Court and the District Attorney’s office prior to the filing of such brief or motion; and it is further,
Ordered that the appellant’s time to perfect the appeal is enlarged until May 7, 1996; counsel is directed to serve and file the appellant’s brief and cause the original papers to be filed in the office of the clerk of this Court on or before that date in accordance with this Court’s rules (22 NYCRR 670.1 et seq.); and it is further,
Ordered that in the event the file has been sealed, it is hereby unsealed for the limited purpose of allowing assigned counsel or his representative access to the record for the purpose of preparing the appeal; such access shall include permission to copy the papers insofar as they pertain to the appellant; and it is further,
Ordered that assigned counsel is directed to serve a copy of this order upon the clerk of the court from which the appeal is taken. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.